IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STEVEN EARL KIMMONS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0963

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 2, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original Jurisdiction.

Steven Earl Kimmons, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Respondent.


PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is granted. Case

numbers 1D16-0204 and 1D16-0206 are hereby reinstated. Within 30 days of the date

of the issuance of this opinion, the Office of Criminal Conflict and Civil Regional

Counsel shall file either the initial briefs or notices of designation of the Public

Defender in the appeals.

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.